Citation Nr: 0942111	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-27 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The issue of an increased rating for bilateral hearing loss, 
on an extraschedular basis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Throughout the entire appeal period, the Veteran has had 
no worse than Level I hearing acuity in either ear. 

2.  The Veteran's bilateral hearing loss presents an 
exceptional or unusual disability picture as to render 
unpractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.85, Diagnostic Code 6100 (2009).

2.  The requirements for referral to the Director of 
Compensation and Pension for consideration of an 
extraschedular rating for bilateral hearing loss have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.321 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In a December 2005 letter, the RO informed the Veteran of the 
information and evidence necessary to substantiate his claim 
for service connection for hearing loss.  This letter 
explained what information he should provide in support of 
his claim and what information VA would attempt to obtain on 
his behalf.  

The Board notes that the Veteran's claim for a higher initial 
rating for bilateral hearing loss stems from a disagreement 
with the initial rating assigned in the March 2006 rating 
decision.  The RO did not provide the Veteran with additional 
notice of the evidence required to substantiate his claim for 
a higher initial rating.  In Dingess, the Court held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a 
Statement of the Case (SOC).  Id.  The RO issued an SOC in 
July 2006 that advised the Veteran of the pertinent laws and 
regulations and the reasons for the decision. 

Regarding the duty to assist, the RO made reasonable and 
appropriate efforts to assist the veteran with the 
development of this claim.  The RO obtained the service 
medical records and relevant post-service medical records 
identified by the Veteran.  The Veteran has also been 
afforded VA examinations

Under these circumstances, the Board finds that the VA has 
satisfied the duties to notify and assist.   

II.  Analysis of Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Bilateral hearing loss is rated according to criteria set 
forth in 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2009).  
Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2009).  The degree 
of disability resulting from service-connected defective 
hearing is mechanically determined by applying the numeric 
designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation under 
Table VI or Table VIA, whichever results in the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral. Each ear will then be evaluated 
separately. 38 C.F.R. § 4.86(b) (2009).

A March 2006 VA audiological examination obtained the 
following puretone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
40
45
35
LEFT
15
5
45
55
50

The average puretone thresholds for these values were 32.5 
for the right ear and 38.75 for the left. 

Maryland CNC speech recognition scores were 100 percent in 
both ears.  Applying these values to Table VI, numeric 
designations of I are obtained for both ears.  Table VII 
provides for a zero percent evaluation when both ears have a 
numeric designation of I.  

The Veteran had a VA examination in July 2008.  Audiological 
evaluation obtained the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
40
35
LEFT
15
5
45
55
50

The average puretone thresholds for these values are 30 for 
the right ear and 38.75 for the left.  Maryland CNC speech 
recognition scores were 100 percent for both ears.  These 
values correspond to a numeric designation of I for both 
ears.  As noted, Table VII indicates that a zero percent 
evaluation is assignable when both ears have a numeric 
designation of I.  

Based on the audiometric findings on these examinations, the 
Veteran's bilateral hearing loss does not warrant the 
assignment of a compensable schedular evaluation.  To that 
extent, the appeal is denied.  

However, it should be noted that the Veteran testified at a 
videoconference hearing in August 2009.  He indicated that he 
works for VA in a clinical setting and that his work includes 
phone reception and taking orders from doctors and nurses.  
He stated that he has difficulty understanding conversations 
in his workplace if there is background noise.  The Veteran 
reported that he often has to ask people to repeat 
themselves.

The Board has considered the Court's holding in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  In that decision, the 
Court noted that, unlike the rating schedule for hearing 
loss, the extraschedular provisions did not rely exclusively 
on objective test results to determine whether referral for 
an extraschedular rating was warranted. The Court held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  The VA audiologists who 
examined the Veteran noted functional effects.  Specifically, 
the VA examination reports noted that the Veteran reported 
difficulty hearing and understanding speech, particularly in 
groups.

The Board finds that there are exceptional considerations 
which, with consideration of the reasonable doubt doctrine, 
render the schedular evaluation inadequate.  See 38 C.F.R. § 
3.321(b)(1), supra.   Although the findings of the VA 
audiological examinations correspond to a non-compensable 
rating, the Veteran's testimony and  written statements 
reflect that he experiences occupational and functional 
impairment due to his hearing loss disability.  Accordingly, 
the Board finds that his hearing loss disability presents an 
"exceptional or unusual disability picture," that warrants 
referral for extraschedular consideration.  


ORDER

A compensable schedular rating for bilateral hearing loss is 
denied.  To this extent, the appeal is denied.  

Referral to the Director, Compensation and Pension Service, 
for consideration for an increased rating for bilateral 
hearing loss on an extraschedular basis is granted. 


REMAND

The Board is precluded by 38 C.F.R. § 3.321(b)(1) from 
assigning an extraschedular evaluation in the first instance.  
Instead, the Board must refer any claim that meets the 
criteria to the RO for referral for consideration of an 
extraschedular evaluation to the Director, Compensation and 
Pension Service.  Id.  

The evidence of record shows that the Veteran's hearing loss 
presents an exceptional or unusual disability picture.  The 
Board finds that the criteria for submission to the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular rating for bilateral hearing loss have been 
met.  38 C.F.R. 
§ 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Accordingly, the case is REMANDED for the following action:

1.   The RO/ AMC should refer the case to 
the Director, Compensation and Pension, 
for a determination as to whether the 
Veteran is entitled to the assignment of 
an extraschedular rating for bilateral 
hearing loss in accordance with the 
provisions of 38 C.F.R. § 3.321(b).  The 
Director, Compensation and Pension, is 
requested to provide adequate reasons and 
bases for any decision.

2.  When the requested development has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.   The 
case should then be returned to the Board 
for further review, if in order.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/ or argument he desires to have considered in 
connection with his appeal.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the Veteran until 
he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


